Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive.
	The Applicant argues that Wang does not disclose first buffer layer being a molding compound material for chip packaging comprising one of a novolac-based resin, an epoxy-based resin, and a silicon-based resin.
	In response, the Examiner takes position that the known molding compound material is suggested by the teaching of Lin.
	The Applicant argues that Wang does not disclose the second buffer layer, disposed between the first buffer layer and the protection layer.
	In response, the Examiner takes position that the second buffer layer (230), disposed between the first buffer layer (251) and the protection layer (210).
	The Applicant argues Wang does not disclose the limitation a second wiring layer, disposed between the second buffer layer and the protection layer in claim 1.
	In response, the Examiner takes position that a second wiring layer (211), disposed between the second buffer layer (230) and the protection layer (210).

Claim Objections
Claims 5, 6 are objected to because of the following informalities:  
Claims 5 and 6 depend upon the cancelled claim 4.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the second wiring layer" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
	Dependent claims 2 – 7, 12, 13 are also rejected due to the dependency of the indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 7, 12, 13, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Juskey (US 6356453), in view of Lin (US 7750483), in further view of Wang (US 20070164449).
Regarding claim 1, Juskey discloses, in figure 5, a package apparatus, comprising: 
a first wiring layer (top side trace layers 514, 514A, 515, 515A), having a first surface (top surface of trace layers 514, 515) and a second surface (bottom surface of top trace layers 514, 515), wherein the first surface and second surface are disposed opposite to each other; 
a first dielectric material layer (top solder mask 520);
wherein the first wiring layer (514) is disposed within the first dielectric layer (layer 514 is within the dielectric layer 520), and the first surface of the first wiring layer is exposed out of the first dielectric material layer for an electrical connection (top surface of layer 514 is exposed for electrical contact with electrical contact 518); 
a first conductive pillar layer (vias 540, 541), disposed on the second surface (bottom surface of 515) of the first wiring layer; 
a first buffer layer (substrate 512), disposed within the first conductive pillar layer; and 
a protection layer (bottom solder mask 544), disposed on the first buffer layer (512) and the second wiring layer (538, 539), wherein the protection layer is a solder resist layer (solder mask layer 544 is a solder resist layer);
an external component (522), disposed on and electrically connected to the first surface of the first wiring layer (515), the external component is a unit selected from the group consisting of: an active component (active chip 522), a passive component (passive chip component 532); 
an external molding compound layer (536), disposed on the external component and the first surface of the first wiring layer; and 
a plurality of conductive elements (543, 547), disposed on the second wiring layer (538, 539). 
Juskey does not explicitly disclose the first dielectric layer comprises one of a resin, a silicon nitride material, and a silicon oxide material; the first buffer layer is a molding compound material for chip packaging comprising one of a novolac-based resin, an epoxy-based resin, a silicon-based resin, and other molding compounds.
Lin teaches the solder mask made of a resin (column 13, line 21); the buffer layer (166, figure 13) is an epoxy resin (column 18, line 22 - 23).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use common material such as resin to make insulating material in order to electrically separating electronic component from each other to prevent short circuit in the circuit board.
Juskey does not explicitly disclose a second buffer layer, disposed between the first buffer layer and the protection layer and the second buffer comprises a dielectric material; and a second wiring layer, disposed between the second buffer layer and the protection layer, wherein the second wiring layer extends and pass through the second buffer layer to connect to the first conductive pillar layer. 
Wang teaches, in figure 3F, a second buffer layer (230), disposed between the first buffer layer (251) and the protection layer (210) and the second buffer comprises a dielectric material (layer 230 is a dielectric layer, paragraph 16); and wherein the second wiring layer (211) is disposed between the second buffer layer (230) and the protection layer (210), wherein the second wiring layer (211) extends and pass through the second buffer layer (230) to connect to the first conductive pillar layer (layer 211 extend through layer 230 using a through hole via and connect to a via in layer 251). 
It would have been obvious to one having skill in the art at the effective filing date of the invention to increase number of layers inside the circuit board as needed to accommodate the increasing the requirement of the intended circuitry to fit all the required components into the limited space of the circuit substrate.

Regarding claim 3, Juskey, in view of Lin, discloses the claimed invention as set forth in claim 1.  Juskey further disclose a conductive layer (518, 519, figure 5), wherein the conductive layer is disposed on the first wiring layer (514, 515) and the first dielectric material layer (520), and the first conductive pillar layer (540, 541) is disposed between the conductive layer (518, 519) and the second wiring layer (538, 539). 

Regarding claim 6, Juskey, in view of Lin, discloses the claimed invention as set forth in claim 4.  Juskey further disclose a conductive layer (518, 519, figure 5), wherein the conductive layer is disposed on the first wiring layer (514, 515) and the first dielectric material layer (520), and the first conductive pillar layer (540, 541) is disposed between the conductive layer (518, 519) and the second wiring layer (538, 539). 

Regarding claim 7, Juskey, in view of Lin, discloses the claimed invention as set forth in claim 1.  
Juskey does not explicitly disclose a first conductive layer and a second conductive pillar, wherein the first conductive layer is disposed between the first conductive pillar layer and the second conductive pillar layer, and the second conductive pillar layer is disposed between the first conductive layer and the second wiring layer.
However, even though Juskey’s drawing only shows two representative conductive layer and one conductive pillar layer.  Just suggests the substrate 512 is a multi-layered laminate substrate and having a plurality of electrically conductive traces on various layers interconnected by a plurality of electrically conductive vias to form the electrical interconnections (column 9, lines 9 – 13).
Wang teaches a first conductive layer (240, figure 3G) and a second conductive pillar (lower via 231), wherein the first conductive layer (240) is disposed between the first conductive pillar layer (upper via 231) and the second conductive pillar layer (lower via 231), and the second conductive pillar layer (lower via 231) is disposed between the first conductive layer (240) and the second wiring layer (211).
It would have been obvious to one having skill in the art at the effective filing date of the invention to add more conductive layer and interconnecting vias into the circuit board, as suggested by Wang, in order to accommodate larger circuitry intended by the circuit board designer.

	Regarding claim 12, Juskey, in view of Lin, discloses the claimed invention as set forth in claim 1.  
	Juskey does not explicitly disclose a second buffer layer, first conductive layer and a second conductive pillar layer, the second buffer layer is disposed on the first dielectric material layer, the first buffer layer is disposed between the second buffer layer and the protection layer, and the second buffer layer comprises a dielectric material; and wherein the second conductive pillar layer is disposed on the first wiring layer and passes through the second buffer layer, the first conductive layer is disposed on the second buffer layer and connected to the second conductive pillar layer, the first conductive pillar layer is disposed between the first conductive layer and the second wiring layer.
	Wang teaches a second buffer layer (230, figure 3H), first conductive layer (240) and a second conductive pillar layer (via 231 inside layer 230), the second buffer layer (230) is disposed on the first dielectric material layer (210), the first buffer layer (251) is disposed between the second buffer layer (230) and the protection layer (253), and the second buffer layer comprises a dielectric material (paragraph 16); and wherein the second conductive pillar layer (231) is disposed on the first wiring layer (211) and passes through the second buffer layer (230), the first conductive layer (240) is disposed on the second buffer layer (230) and connected to the second conductive pillar layer (231), the first conductive pillar layer (via in layer 251) is disposed between the first conductive layer (211) and the second wiring layer (252).
It would have been obvious to one having skill in the art at the effective filing date of the invention to increase number of layers inside the circuit board as needed to accommodate the increasing the requirement of the intended circuitry to fit all the required components into the limited space of the circuit substrate.
	
Regarding claim 13, Juskey, in view of Lin and Wang, discloses the claimed invention as set forth in claim 12.  Wang further teaches a second conductive layer (241), the second conductive layer is disposed between the first wiring layer (211) and the second conductive pillar layer (via in layer 251).

Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Juskey (US 6356453), in view of Lin (US 7750483), in further view of Wang (US 20070164449), in further view of Su (US 20110194265).
Regarding claim 2, Juskey, in view of Lin, discloses the claimed invention as set forth in claim 1.  
Juskey further disclose the first conductive pillar layer further dispose on the first dielectric material layer (conductive vias 540 is disposed on layer 520 if the drawing is flipped upside down).
Juskey does not explicitly disclose the line width of the first conductive pillar layer is larger than the line width of the wiring layer. 
Su teaches the conductive pillar (260a, 260b; figure 2) is larger than the line width of the wiring layer (240).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the size of the components and wiring on the circuit board in order to provide a proper conductor for conducting power and signal.

Regarding claim 5, Juskey, in view of Lin, discloses the claimed invention as set forth in claim 4.  
Juskey further disclose the first conductive pillar layer further dispose on the first dielectric material layer (conductive vias 540 is disposed on layer 520 if the drawing is flipped upside down).
Juskey does not explicitly disclose the line width of the first conductive pillar layer is larger than the line width of the wiring layer. 
Su teaches the conductive pillar (260a, 260b; figure 2) is larger than the line width of the wiring layer (240).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the size of the components and wiring on the circuit board in order to provide a proper conductor for conducting power and signal.

Allowable Subject Matter
Claims 8 – 11, 14 - 15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 8, a combination of limitations that a second buffer layer and a third buffer layer, the first buffer is disposed on the first dielectric material layer, the second buffer layer is 

Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 14, a combination of limitations that a third buffer layer, the third buffer layer comprising the dielectric material, and the third buffer is disposed between the first buffer layer and the protection layer, the second wiring layer extends and passes through the third buffer layer to connect to the first conductive pillar layer. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BINH B TRAN/Primary Examiner, Art Unit 2848